UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 3, 2010 Century Aluminum Company (Exact name of registrant as specified in its charter) Delaware 1-34474 13-3070826 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2511 Garden Road Building A, Suite 200 Monterey, California (Address of principal executive offices) (Zip Code) (831) 642-9300 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01Other Events On May 3, 2010, Century Aluminum Company (the “Company”) issued a press release announcing that Century Aluminum of Kentucky, a wholly owned subsidiary of the Company, and the United Steelworkers have agreed to a third extension of the current labor agreement covering Hawesville, Kentucky smelter operations until 12:01 a.m. on May 7, 2010.A copy of the Company’s press release is attached as Exhibit 99.1 and is incorporated herein by reference. The foregoing and the press release attached as Exhibit 99.1 hereto contain “forward-looking statements” within the meaning of U.S. federal securities laws.The company has based its forward-looking statements on current expectations and projections about the future; however, these statements are subject to risks, uncertainties and assumptions. Any of these risks and uncertainties could cause the Company's actual results to differ materially from those expressed in its forward-looking statements, including, among other things, our ability to address key issues and successfully conclude our negotiations with the United Steelworkers. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in the company's Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. The company does not undertake, and specifically disclaims, any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date such forward-looking statements are made. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release, dated May 3, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CENTURY ALUMINUM COMPANY Date: May 4, 2010 By: /s/ William J. Leatherberry Name: William J. Leatherberry Title:Executive Vice President, General Counsel and Secretary Exhibit Index Exhibit Number Description Press Release, dated May 3, 2010.
